ON MOTION FOR REHEARING.
In a motion for a rehearing plaintiff insists the opinion herein is at variance with the holding in Union Steam PumpSales Co. v. Secretary of State, 216 Mich. 261. We do not think so. We stated that the tax is "but a privilege tax imposed as an incident to the right to be a corporation, and exercise corporate functions by means of paid-up capital and surplus." To exercise corporate functions there must exist the right to be a corporation and as an incidence of the right of exercise of the corporate functions the tax is imposed. This is not upon the right to be a corporation but upon the activities of the corporation in the exercise of its corporate functions.
The motion is denied.